Order entered January 10, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00810-CR

                                 MYO NAING SWE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-75492-S

                                             ORDER
       The Court has before it appellant’s January 5, 2017 motion in which he asks us to abate
his appeal for a hearing to determine the accuracy of the clerk’s record or, alternatively, to grant
additional time to file his brief. Specifically, appellants states the clerk’s record does not contain
a copy of the trial court’s guilt/innocence charge or the trial court’s punishment charge. On
January 9, 2017, a supplemental clerk’s record, containing copies of both the trial court’s
guilt/innocence charge and the trial court’s punishment charge, was filed. In light of this, we
DENY appellant’s January 5, 2017 motion to the extent he request an abatement. We GRANT
appellant’s motion to the extent he requests additional time to file his brief and ORDER his brief
filed on or before February 6, 2017.

                                                        /s/   LANA MYERS
                                                              JUSTICE